Appeal by Parsons Sanitarium, Inc., from a decision of the Unemployment Insurance Appeal Board that sustained a decision of the referee affirming the determination of the Industrial Commissioner which assessed unemployment insurance contributions upon sums received by nine physicians from appellant. The physicians were members of the board of directors and each received a fixed monthly sum for work in connection with the various departments of the employer. Determination confirmed, with costs and disbursements to the Industrial Commissioner. All concur.